Clarkson, J.,
dissenting: “Tbe state has power to pass an act that will apply to injuries suffered by an employee in another state” (1 Schneider, Workmen’s Compensation, 2nd Ed., p. 414), but tbis police power is necessarily a limited one in view of tbe essential requirements of interstate comity and state sovereignty. In Farr v. Lumber Co., 182 N. C., 725, tbe injured plaintiff bad contracted in Tennessee with tbe Tennessee defendant but was injured in North Carolina; in bis suit in North Carolina tbe Tennessee Compensation Act was pleaded, but tbe extra-territorial effect of that act was denied by tbe bolding that tbe North Carolina suit was proper. Again, in Johnson v. R. R., 191 N. C., 75, plaintiff, a North Carolina resident, bad contracted with tbe Tennessee defendant in Tennessee but was injured, and brought action, in North Carolina; in refusing to give effect to tbe plea of tbe Tennessee Compensation Act as a defense, tbe Court declared that to do so “would *467be a denial of any remedy in the courts of this State.” Finally, in Lee v. Construction Co., 200 N. C., 319, a North Carolina resident, while in the employ of a Tennessee defendant in Tennessee, was injured; after executing what purported to be a settlement (which was never approved by the Compensation Board), he returned to North Carolina and sued defendant. It was held that the paper writing was no more than a release and that the Tennessee Compensation Act was not a bar to plaintiff’s action. It was observed in the J ohnson case, supra, that “the law is woefully in conflict in relation to extra-territorial jurisdiction of the Workmen’s Compensation Acts,” a statement which continues to be a sound legal observation, but, in my opinion, the principle of the Farr, Johnson, and Lee cases, supra — if it does not entirely negative all extraterritorial effect of Workmen’s Compensation Acts — is at least authority that extra-territorial effect in any Workmen’s Compensation statute will be carefully scrutinized by this Court, will be strictly limited in its application, and will be applied reluctantly.
Under the express terms of our act (S. 8081rr, Michie’s Code of 1935), where an accident occurs outside of North Carolina, the employee is permitted to recover where each of the following conditions precedent exist concurrently: (1) “The contract of employment was made in this State,” (2) “the employer’s place of business is in this State,” and (3) “the residence of the employee is in this State.” Accordingly, the admission of the plaintiff and the finding of the Commission that plaintiff “is a resident of and citizen of the State of South Carolina,” clearly negatives one of the necessary conditions of jurisdiction under the principle of the Farr, Johnson, and Lee cases, supra. This would end the ease — • favorable to defendants — but for the fact that plaintiff and defendants voluntarily contracted with respect to the settlement of plaintiff’s cause. A contract is not a “scrap of paper.”
The fact of plaintiff’s residence was known to both plaintiff and defendants. If the defendants were in error in deciding to tender a voluntary settlement (which was later accepted and approved by the Commission) that error was one of law and not one of fact. A mistake as to the law, when the facts are known, will not invalidate a compromise and settlement arising out of such injury or death. Obrien v. Det Forende Damphibs Selskab, 94 N. J. L., 244, 109 Atl., 517. This agreement fixed the amount of weekly compromise and the date from which it was to run, but left open the question as to whether it was to run for the period specified for partial disability under section 30 of the act or for 'the period fixed for total disability under section 29 of the Workmen’s Compensation Act. The contract of settlement also stipulated three methods of terminating the payment of compensation thereunder, to wit, (1) final receipt executed by plaintiff, or (2) supplemental agree*468ment approved by tbe N. C. Industrial Commission, or (3) order of tbe Commission. Defendants contracted witb plaintiff tbat tbey would ■continue tbe payments of weekly compensation, under tbe terms of our act, until either released by further contract witb plaintiff (i.e., by final receipt or by supplemental agreement), or discharge by order of tbe Industrial Commission. All three of these methods are valid under our law. Tbe first two methods are settlements by simple contract, and “amicable settlements, between tbe employer and tbe employee, of claims arising under tbe compensation act are looked upon witb favor both in England and in this country” (2 Schneider, "Workmen’s Compensation Daw, 2nd Ed., p. 1661) ; tbe third method — submission to arbitration by written agreement — is expressly approved by statute (cb. 94, sec. 1, Public Laws of 1927; S. 898a, Micbie’s Code of 1935). Defendants do not contend tbat tbey have discharged their duties under this contract by any of tbe three methods agreed upon; rather, tbey seek to avoid their contract by an attack upon tbe jurisdiction of tbe Industrial Commission. In my view of tbe case, defendants’ attack upon tbe jurisdiction of tbe Commission comes too late. Tbe issue here is not one as to tbe jurisdiction of tbe Commission but merely whether defendants shall be held to discharge tbe obligations voluntarily assumed by it in a solemn, validly executed contract of compromise. Whether such a contract may be enforced by a direct action in tbe Superior Court is not now before us.